Citation Nr: 0419136	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for paranoid 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from February 1958 to November 
1958. 

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.
 
The issue of entitlement to service connection for paranoid 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a March 1974 rating decision, the RO denied 
entitlement to service connection for schizophrenic, paranoid 
type, claimed as nervousness.

3.  Evidence received since the March 1974 RO decision has 
not been considered previously and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The March 1974 RO decision which denied entitlement to 
service connection for paranoid schizophrenia is final.  
38 U.S.C.A. § 7105(a)(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).    

2.  New and material evidence has been presented since the 
March 1974 RO decision, and the claim for service connection 
for paranoid schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159, which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the recent implementing regulations, in reference to the 
issues addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the September 2001 RO letter; the April 2002 rating 
decision; the August 2002 statement of the case; and the 
February 2004 supplemental statement of the case.  
Furthermore, via the September 2001 RO letter, the August 
2002 statement of the case and the February 2004 supplemental 
statement of the case, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law and VA duties pursuant to the enactment of the VCAA.  
The veteran was informed that the VA would assist him by 
providing a medical examination or obtaining a medical 
opinion if necessary to make a decision regarding his claim.  
He was also advised of the evidence needed from him.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this 
case, all known and available relevant medical records, 
including the service medical records, and all additional 
treatment records and examinations have been obtained and 
associated with the claims file.  No additional records which 
need to be obtained have been identified by the veteran.  
Thus, the duty to assist requirement has been satisfied as 
well.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Upon review of the claims 
folder, the Board notes that the veteran was supplied with a 
letter in essence explaining the new VA requirements under 
VCAA in September 2001, before his April 2002 rating 
decision.

Although the VCAA notice letters that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.  By various informational 
letters, rating decisions and the statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a March 
1974 decision, the RO denied the veteran's original claim 
seeking entitlement to service connection for a paranoid 
schizophrenia, claimed as nervousness.  This decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).

In the aforementioned decision, the veteran was denied 
service connection for a paranoid schizophrenia because no 
evidence was submitted that showed that the veteran's 
psychiatric disability existed prior to service or had its 
onset in service.  

The evidence received since the March 1974 decision, includes 
treatment records from the VA medical centers (VAMC) in 
Little Rock, Arkansas, Brentwood, California and Sepulveda, 
California.  According to these records the earliest hospital 
treatment for schizophrenia was in May 1969 at the Sepulveda 
VAMC.  The veteran was hospitalized for a period of time in 
May 1969 for what was then characterized as a schizophrenic 
reaction.  Additionally, a medical note dated in March 1970 
from the Brentwood, California VAMC indicates a diagnosis of 
schizophrenia, paranoid type.  The veteran also submitted a 
statement from his mother dated in March 2003 which indicates 
that the veteran had no problems before service, but when he 
came back from service, he, "walked the floor and cried and 
talked."  No additional evidence has been submitted by the 
veteran.

Upon a review of the evidence, the Board finds that the 
evidence received after the March 1974 decision relating to 
the claimed acquired psychiatric disorder is new evidence 
which is not redundant or cumulative of other evidence 
previously considered.  As well, the Board finds that the 
evidence submitted is material as it relates to an 
unestablished fact necessary to substantiate the claim, this 
being that the veteran's psychiatric disorder had its onset 
on a date earlier than was previously considered by the RO in 
March 1974.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim regarding entitlement to service connection for 
paranoid schizophrenia, in that such evidence constitutes new 
and material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for paranoid schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

Since the claim of service connection for paranoid 
schizophrenia is reopened, the Board must address the merits 
of the appellant's claim.  Before proceeding to a decision on 
the merits, it is the Board's opinion that further 
development is necessary.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  Hence, this claim will 
be remanded for the purpose of obtaining a medical 
determination concerning the etiology of the appellant's 
current disorder.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for paranoid 
schizophrenia.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to paranoid schizophrenia, 
the VA has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this instance, a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be 
fully informed should be accomplished in regards to the 
appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should clarify the veteran's 
hearing request made in his September 
2003 VA Form 9.  To this end, 
documentation thereof should be 
associated with the claims folder. 

2.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
paranoid schizophrenia since service, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any recent 
treatment for his claimed paranoid 
schizophrenia, at any VAMC since November 
1973.  Copies of the medical records from 
all sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

2.  After the developments described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination, performed by a 
psychiatrist, to show the severity and 
etiology of the claimed paranoid 
schizophrenia.  If the examiner finds no 
disorder(s), the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, are to be 
accomplished.  The examiner should review 
all of the veteran's medical records and 
history, including the service medical 
records and the post-service medical 
evidence.  Following an examination of 
the veteran and a review of his medical 
records and history, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the currently 
claimed paranoid schizophrenia, was 
incurred in or aggravated during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed paranoid schizophrenia, 
is related to any post-service event(s) 
or diseases.  If the etiology of the 
claimed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
claimed paranoid schizophrenia.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should undertake a de novo review of the 
veteran's claim for entitlement to 
service connection for paranoid 
schizophrenia.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



